





EXHIBIT 10.7

SUBORDINATED PROMISSORY NOTE
(CLIFFORD DEFERRED COMPENSATION)

THIS SUBORDINATED PROMISSORY NOTE (CLIFFORD DEFERRED COMPENSATION) AND ANY
ASSIGNMENT, PLEDGE OR OTHER TRANSFER PERMITTED HEREUNDER OF THIS SUBORDINATED
PROMISSORY NOTE (CLIFFORD DEFERRED COMPENSATION) IS SUBJECT TO THE SUBORDINATION
PROVISIONS SET FORTH HEREIN.  EACH ASSIGNEE, SECURED PARTY OR OTHER TRANSFEREE
OF THE PAYEE, OR OF ANY SUCCESSOR TO SUCH PAYEE, ACKNOWLEDGES BY ITS ACCEPTANCE
HEREOF THAT THE RIGHTS OF THE PAYEE HEREUNDER ARE SUBJECT TO THE SUBORDINATION
TERMS SET FORTH HEREIN.

ISSUE DATE: July 14, 2008

SARATOGA RESOURCES, INC.

Subordinated Promissory Note
(Clifford Deferred Compensation)

No. 1  

  $157,500

Saratoga Resources, Inc., a Texas corporation, with offices at 2304 Hancock
Drive, Suite 5, Austin, Texas  78756 (hereinafter referred to as “Maker”) for
value received, hereby promises to pay to Andrew C. Clifford, an individual
residing at 402 Coachman Lane, Houston, Texas 77024 (the “Payee”), at his
residence address, the aggregate sum of ONE HUNDRED FIFTY SEVEN THOUSAND FIVE
HUNDRED AND NO/100 Dollars ($157,500.00), together with interest on the unpaid
principal balance hereof from the date hereof until payment in full, in lawful
money of the United States of America which shall be legal tender for the
payment of debts from time to time, at a per annum rate of ten percent (10%)
prior to maturity.  




1.

Definitions.  As used in this Subordinated Promissory Note (Clifford Deferred
Compensation), the following terms shall have the respective meanings indicted
below:

“Collateral” means any assets of any nature of Maker which are subject to a
Lien.

“Lien” means any security interest, lien, mortgage, pledge, assignment or other
encumbrance of any kind.

“Note” means this Subordinated Promissory Note (Clifford Deferred Compensation).

“Senior Default” shall have the meaning given to the term “Default” in the
Senior Loan Agreement.

“Senior Indebtedness” means the principal amount of and interest (including
post-petition interest) on all indebtedness, obligations and liabilities of
every nature of Maker owing, owed, paid or payable by Maker under the Senior
Loan Agreement and/or any promissory note executed by Maker pursuant to such
Senior Loan Agreement, together with all extensions, renewals, increases or
modifications thereof and any attorneys' fees or other collection costs incurred
by Wayzata in connection therewith.  

“Senior Lender” means the lenders party to the Senior Loan Agreement.

“Senior Loan Agreement” means that certain Credit Agreement dated as of even
date herewith by and among Maker, Lobo Operating, Inc., a Texas corporation,
Lobo Resources, Inc., a Texas corporation,





- 1 -




--------------------------------------------------------------------------------







The Harvest Group LLC, a Louisiana limited liability company, Harvest Oil & Gas,
LLC, a Louisiana limited liability company, the lenders referred to therein and
Wayzata, as administrative agent, as the same may be amended, restated, amended
and restated, supplemented, renewed, replaced, refinanced, extended, increased
or otherwise modified from time to time.

“Subordinated Indebtedness” means the principal amount of and interest
(including post-petition interest) on all indebtedness, obligations, and
liabilities of every nature of Maker to Payee owing, owed, paid or payable by
Maker under this Note, together with amendments, restatements, amendments and
restatements, supplements, replacements, refinancings, all extensions, renewals,
increases or modifications thereof and any attorneys' fees or other collection
costs incurred in connection therewith.

“Wayzata” means Wayzata Investment Partners LLC, a Delaware limited liability
company, in its capacity as administrative agent under the Senior Loan
Agreement.

1.

Interest and Principal Payments. Subject to Section 5, Maker shall pay to Payee
the aggregate principal amount hereunder in thirty-six (36) consecutive equal
monthly installments of FOUR THOUSAND THREE HUNDRED SEVENTY FIVE AND NO/100
DOLLARS ($4375.00), plus all accrued and unpaid interest as of the date thereof,
commencing on August 14, 2008 and ending on July 14, 2011.  

2.

Prepayments.  Subject to Section 5, Maker may prepay the entirety of this Note
or any portion hereof at any time and from time to time prior to maturity
without penalty.  Any and all prepayments received shall be applied first to
accrued but unpaid interest and, second, to principal.

3.

Events of Default.  The occurrence and continuation of any one of the following
events or conditions shall constitute an “Event of Default”:

(a)

Maker fails to make any payment, principal or interest, within ten (10) business
days after the date such payment is due under the Note;

(b)

Maker fails to perform any of its obligations under this Note (other than the
payment obligation described in Section 3(a) hereof) within thirty (30) days
after receipt from Payee of written notice of such failure to perform; or

(c)

Maker makes an assignment for the benefit of creditors or becomes insolvent or
unable to pay its debts generally as they become due, or applies to any tribunal
for the appointment of a trustee or receiver for a substantial part of the
assets of Maker, or commences any proceedings relating to Maker under any
bankruptcy, reorganization, arrangement, insolvency, readjustment of debts,
dissolution or other liquidation law of any jurisdiction; or any such
application is filed, or any such proceedings are commenced against Maker and
Maker indicates its consent to such proceedings, or an order is entered
appointing such trustee or receiver, or approving the petition in any
bankruptcy, reorganization, arrangement, insolvency, readjustment of debt,
dissolution or other liquidation proceedings, and such order remains in effect
for one hundred twenty (120) days.

4.

Remedies.  Subject to Section 5, upon the occurrence of an Event of Default
(other than as described in Section 3(c)) hereof, the Payee or other holder of
this Note may declare the entire unpaid principal of this Note, and all accrued
but unpaid interest thereon, at once due and payable, and upon the occurrence of
an Event of Default under Section 3(c) hereof, the entire unpaid principal of
this Note and all accrued but unpaid interest thereon shall automatically be
declared at once due and payable, and upon any such declaration the principal of
this Note and such accrued but unpaid interest shall become and be immediately
due and payable, and the Payee or any other holder of this Note may, subject to
the provisions of Section 5, thereupon proceed to protect and enforce its
rights, either by suit in equity or by action at law or by other appropriate
proceedings, whether for specific performance (to the extent permitted by law)
of any covenant or agreement contained herein or in aid of the exercise of any
power granted herein, or





- 2 -




--------------------------------------------------------------------------------







proceed to enforce the payment of this Note or to enforce any other legal or
equitable right of the Payee or such other holder.  The foregoing shall not
affect the relative rights and obligations as between any holder of Senior
Indebtedness and the Payee or other holder hereof; as between such parties,
Section 5 shall control the exercise of remedies and the subordination of this
Note.

5.

Subordination.  So long as the Senior Indebtedness is outstanding or any Wayzata
Lender has a commitment to lend to Maker, a) Maker and Payee covenant and agree
that the Subordinated Indebtedness shall be subordinate and junior in right of
payment, to the extent and in the manner hereinafter set forth, to the prior
payment in full of all Senior Indebtedness.

(b)

Maker may pay, and Payee may accept, regularly scheduled payments of interest on
the Subordinated Indebtedness if (i) no Senior Default exists, and (ii) no
Senior Default would arise as a result of such payment of interest, unless, in
either case, such Default has been waived by both Senior Lenders.

(c)

Notwithstanding the foregoing, in no event will Maker pay, or Payee accept (i)
unscheduled payments of interest on the Subordinated Indebtedness,
(ii) prepayments of interest on the Subordinated Indebtedness, (iii) payments of
interest on the Subordinated Indebtedness at any default rate provided in any
document related to the Subordinated Indebtedness, (iv) payments of interest on
the Subordinated Indebtedness in the form of a premium, or (v) payments of
interest on the Subordinated Indebtedness upon acceleration of principal of the
Subordinated Indebtedness.

(d)

Maker may pay, and Payee may accept, regularly scheduled payments of principal
of the Subordinated Indebtedness if (i) no Senior Default exists and (ii) no
Senior Default would arise as a result of such payment of principal (unless, in
the case of either (i) or (ii), such Senior Default has been waived by the
Senior Lenders).

(e)

Notwithstanding the foregoing, in no event shall Maker pay, or Payee accept, (i)
payments of principal of the Subordinated Indebtedness due upon acceleration of
the Subordinated Indebtedness, or (ii) mandatory prepayments of the Subordinated
Indebtedness.

(f)

Maker and Payee shall not modify or amend the terms of the Subordinated
Indebtedness in any manner which would (i) increase the rate of interest
thereon, (ii) require any principal payment (including any scheduled principal
payment or mandatory principal payment) to be made prior to the date on which
such payment would be due in accordance with the terms of the Subordinated
Indebtedness as in effect on the date of this Note or (iii) add an event of
default or default (however therein defined) which would be adverse to Maker.

(g)

In the event Maker offers to Payee any payment of any nature on the Subordinated
Indebtedness or any Collateral (or proceeds thereof) on account of any
Subordinated Indebtedness which is prohibited by the provisions of paragraphs
(a) through (e) above (collectively “Prohibited Payments”), Payee will direct
that the full amount of the Prohibited Payments be made or delivered directly to
Wayzata.  Payee will immediately deliver to Wayzata any Prohibited Payments
received by Payee from any source whatsoever in the form received (except for
endorsements or assignments by Payee where appropriate or required by Wayzata)
and until so delivered will be held in trust as Wayzata’s property.

(h)

Payee will not commence or join in any action or proceeding against Maker or any
Collateral to recover all or any part of the Subordinated Indebtedness
(including interest thereon) unless the Senior Indebtedness has been paid in
full in cash and the Wayzata Lenders have no further commitment with respect to
the Senior Indebtedness.

(i)

Maker will give Wayzata notice of any default, event of default or event which
with notice or lapse of time could become an event of default in the
Subordinated Indebtedness, within ten (10) days of Maker’s becoming aware
thereof. Wayzata shall have the right (but not the





- 3 -




--------------------------------------------------------------------------------







obligation) to give Payee notice of any, default, event of default or event
which with notice or lapse of time could become an event of default, in the
Senior Indebtedness.

6.

NO COLLATERAL FOR SUBORDINATED INDEBTEDNESS. NOTWITHSTANDING ANY PROVISION OF
THIS NOTE TO THE CONTRARY, (A) PAYEE REPRESENTS THAT IT HAS NO COLLATERAL WITH
RESPECT TO THE SUBORDINATED INDEBTEDNESS AND NO LIEN OF ANY KIND ON ANY PROPERTY
OR ANY PERSON OR ENTITY WHICH SECURES THE SUBORDINATED INDEBTEDNESS AND (B)
PAYEE AGREES THAT IT WILL NOT TAKE ANY COLLATERAL WITH RESPECT TO THE
SUBORDINATED INDEBTEDNESS, NOR WILL IT TAKE A LIEN OF ANY KIND ON ANY PROPERTY
OF ANY PERSON OR ENTITY AS COLLATERAL SECURITY FOR THE SUBORDINATED INDEBTEDNESS
AND HEREBY WAIVES ANY SUCH LIEN.

7.

Books and Records. Maker and Payee agree (a) to make proper notations in their
respective books, records or other statements which evidence or record any
Subordinated Indebtedness (“Records”) indicating that the Subordinated
Indebtedness is subject to the provisions of this Note, (b) to give Wayzata and
its representatives reasonable access, upon Wayzata's request, to their
respective Records related to the Subordinated Indebtedness, and (c) to furnish
Wayzata at any time and from time to time, upon Wayzata's request, with
statements of account relating to the Subordinated Indebtedness.

8.

Rights Concerning Senior Indebtedness. Without affecting the rights of the
Wayzata hereunder, Payee agrees that, with or without notice to or further
assent from Payee, Wayzata may at any time, and from time to time, either prior
to or after any default by Maker with respect to any indebtedness, (a) advance
or refuse to advance additional credit and make other accommodations to or for
the account of Maker, (b) by written agreement or otherwise, amend, restate,
amend and restate, supplement, replace, refinance, extend, renew, change,
modify, compromise, release, refuse to extend, renew, or change the Senior
Indebtedness or any part thereof and waive any default under all or any part
thereof, and amend, restate, amend and restate, supplement, modify, rescind, or
waive any provision of any related agreement or collateral undertaking,
including, but not by way of limitation, any provision relating to acceleration
of maturity, (c) fail to set off any or all accrued balances or deposit balances
or any part thereof on Wayzata's books in favor of Maker or release the same,
(d) sell, surrender, release, exchange, resort to, realize upon or apply, or
fail to do any of the foregoing, with respect to any Lien of any Collateral or
any part thereof held by Wayzata or available to Wayzata for the Senior
Indebtedness, and (e) generally deal with Maker in such manner as Wayzata may
see fit, including, any forbearance, failure, delay or refusal by Wayzata to
exercise any rights or remedies that Wayzata may have against Maker, all without
impairing Wayzata’s rights and remedies under this Note. Each such action and
each such failure to act by Wayzata shall be deemed to be in reliance upon this
Note. No failure by Wayzata to file, record or otherwise perfect any lien or
security interest, nor any improper filing or recording, nor any failure by
Wayzata to insure or protect any Lien or Collateral nor any other dealing (or
failure to deal) with any Lien or Collateral by Wayzata, shall impair or release
the obligations of Payee hereunder.

9.

Representation and Warranty.  Payee represents and warrants that the
Subordinated Indebtedness is unsecured.

10.

Conversion Option.  Notwithstanding anything to the contrary herein, Payee may
at any time, without limit by the subordination provisions hereof but only with
the agreement of Maker, exchange or surrender this Note to Maker for common
capital stock issued by Maker or, to the extent the terms thereof are acceptable
to Wayzata, preferred capital stock, or for warrants or options to acquire such
capital stock.

11.

Immunity.  This Note and the indebtedness and obligations evidenced hereby are
solely corporate indebtedness and obligations, and no personal liability
whatsoever shall attach to or be incurred by any past, present or future
officer, director, shareholder, agent, attorney or employee of Maker, under or
by reason of any of the obligations, covenants or agreements contained in or
implied by this Note.





- 4 -




--------------------------------------------------------------------------------







12.

Notices. All notices, requests, consents, and other communications required or
permitted under this Note shall be in writing and shall be deemed, unless
otherwise provided, to have been delivered on the date mailed, postage prepaid,
by certified mail, return receipt requested, or on the date personally
delivered:

(i)

If to the Payee, to the address of the Payee set forth above

(ii)

If to Maker, to the address of Maker set forth above, Attention: Chief Executive
Officer.

(iii)

If to any holder other than the Payee, to such address as may have been
designated by notice given Maker by such holder.

(iv)

If to Wayzata or any holder of Senior Indebtedness, to such address as may have
been designated by notice given Maker by such holder, which Maker will provide
to the holder of this Note upon request.

Maker, the Payee or any other holder hereof may designate a different address by
notice given in accordance with the foregoing.

13.

Assignments.  This Note may not be assigned, transferred or pledged by Maker or
Payee without the prior written consent of Wayzata.

14.

THIS NOTE AND ALL DOCUMENTS, INSTRUMENTS AND AGREEMENTS EXECUTED IN CONNECTION
HEREWITH OR THEREWITH, REPRESENT THE FINAL AGREEMENT BETWEEN MAKER AND PAYEE AND
MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT
ORAL AGREEMENTS OF MAKER AND THE PAYEE.  THERE ARE NO UNWRITTEN ORAL AGREEMENTS
BETWEEN MAKER AND PAYEE.

THIS NOTE IS SUBJECT TO FINAL ACCEPTANCE IN, AND ALL TERMS, OBLIGATIONS, AND
PROVISIONS OF THIS NOTE SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH
THE LAWS OF, THE STATE OF NEW YORK.




[THE REMAINDER OF THIS PAGE IS INTENTIONALLY LEFT BLANK]





- 5 -




--------------------------------------------------------------------------------







IN WITNESS WHEREOF, Maker has authorized this Note to be executed in its
corporate name by its duly authorized officer as of the date first above
written.




SARATOGA RESOURCES, INC.

By: /s/ Thomas F. Cooke

Name: Thomas F. Cooke

Its:       Chief Executive Officers





[SIGNATURE PAGE TO SUBORDINATED PROMISSORY NOTE
(CLIFFORD DEFERRED COMPENSATION)]




--------------------------------------------------------------------------------







Acknowledged and agreed as of

the date first written above:

PAYEE:

/s/ Andrew C. Clifford

ANDREW C. CLIFFORD





[SIGNATURE PAGE TO SUBORDINATED PROMISSORY NOTE
(CLIFFORD DEFERRED COMPENSATION)]




--------------------------------------------------------------------------------










Acknowledged and agreed as of

the date first written above:

WAYZATA INVESTMENT PARTNERS LLC

/s/ Blake Carlson

Name:  Blake Carlson

Title:    Authorized Signatory





[SIGNATURE PAGE TO SUBORDINATED PROMISSORY NOTE
(CLIFFORD DEFERRED COMPENSATION)]


